UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q/A Amendment No. 1 x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended January 31, 2010 OR o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number: 001-11807 UNIFY CORPORATION (Exact name of registrant as specified in its charter) Delaware 94-2710559 (State or other jurisdiction of (I.R.S. Employer Identification incorporation or organization) Number) 1420 Rocky Ridge Drive, Suite 380 Roseville, California 95661 (Address of principal executive offices) Telephone: (916) 218-4700 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES x NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act), YES o NO x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 10,122,708 shares of common stock, $0.001 par value, as of January 31, 2010. EXPLANATORY NOTE We are filing this amendment to our Quarterly Report on Form 10-Q for the quarterly period ended January 31, 2010, which was originally filed with the Securities and Exchange Commission on March 5, 2010 (the “Original Filing”), to include restated financial statements as described in Note 2 to the condensed consolidated financial statements. The financial statements are being restated to correct accounting errors as follows: Adoption of certain provisions of Accounting Standards Codification (ASC) 815 - “Derivatives and Hedging — Contracts in Entity’s Own Equity”, which became effective for us on May 1, 2009. The anti-dilution price protection features in the Company’s outstanding common stock warrants require these common stockwarrants to be accounted for as liabilities and measured at fair value. The restated financial statements reflect the reclassification of the Company’s common stockwarrants from stockholders’ equity to a common stockwarrant liability, and accounts for changes in the fair value of the common stockwarrant liability in the statement of operations. Accounting for contingent consideration in business combinations in accordance with ASC 805 “Business Combinations” (“ASC 805”), was not properly applied in accounting for the Company’s June 30, 2009 acquisition of AXS-One Inc. The Company calculated the fair value of contingent consideration related to net license revenue on a quarterly basis and recorded any change in the calculated amount as adjustments in the statement of operations. The restatement does not result in a change in the Company’s previously reported revenues, cash flows from operations, or total cash and cash equivalents shown in its financial statements for the quarterly period ended January 31, 2010. See Note 2 to our unaudited condensed consolidated financial statements for additional discussion regarding the impact of the accounting errors noted above. The items of the Original Filing which are amended and restated by this Quarterly Report on Form 10-Q/A as a result of the foregoing are: Part I — Item 1 — Financial Statements Part I — Item 2 — Management’s Discussion and Analysis of Financial Condition and Results of Operations Part I — Item 4 — Controls and Procedures Part II — Item 1A — Risk Factors For the convenience of the reader, this Quarterly Report on Form 10-Q/A sets forth the Original Filing in its entirety. Other than as described above, none of the other disclosures in the Original Filing have been amended or updated. Among other things, forward looking statements made in the Original Filing have not been revised to reflect events that occurred or facts that became known to the Company after the filing of the Original Filing, and such forward-looking statements should be read in their historical context. Accordingly, this Quarterly Report on Form 10-Q/A should be read in conjunction with the Company’s filings with the Securities and Exchange Commission subsequent to the Original Filing. UNIFY CORPORATION FORM 10-Q/A INDEX PART I. FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Unaudited Condensed Consolidated Balance Sheets as of January 31, 2010 and 3 April 30, 2009 Unaudited Condensed Consolidated Statements of Operations for the three and nine 4 months ended January 31, 2010 and 2009 Unaudited Condensed Consolidated Statements of Cash Flows for the nine months 5 ended January 31, 2010 and 2009 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures about Market Risk 26 Item 4. Controls and Procedures 26 PART II. OTHER INFORMATION 28 Item 1. Legal Proceedings 28 Item 6. Exhibits 29 SIGNATURE 30 CERTIFICATIONS 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements UNIFY CORPORATION UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) January 31, April 30, (As Restated) See Note 2 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Prepaid expenses and other current assets Total current assets Property and equipment, net Goodwill Intangibles, net Other assets, net 99 Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Current portion of long term debt Accrued compensation and related expenses Common stock warrant liability — Other accrued liabilities Deferred revenue Total current liabilities Long term debt, net Other long term liabilities Commitments and contingencies — — Stockholders’ equity: Common stock 10 7 Additional paid-in capital Accumulated other comprehensive income (loss) ) Accumulated deficit (62,601
